DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 36-51 are pending.

Election/Restrictions
Applicant’s election without traverse of the species, metastatic prostate cancer, serum PSA levels >50 ng/ml  in the reply filed on 18 October 2022 is acknowledged. Claims 40 and 47 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species.
Claims 36-39, 41-46 and 48-51 are under examination.

Priority
	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  The submission of foreign priority document EP08250703.9 on April 23, 2009 is acknowledged.
The disclosure of the prior-filed applications , Application No. 61/027,741 and EP08250703.9 fail to provide adequate support or enablement in the manner provided by the first paragraph of 35 U.S.C. 112 for one or more claims of this application. 
 Particularly, claims 46, 47 and 49 are not supported by the prior-filed application because the limitation “selecting the potential subject for treatment if the subject's PSA level is greater than or equal to 50 ng/m L” and “wherein PSA failure is defined as an increase in serum PSA level of 50% and 5 ng/mL compared with nadir, measured on two consecutive occasions at least two weeks apart” are not supported in the prior-filed application US Patent Application No. 61/027,741 and the foreign priority document EP08250703.9.  Thus, claims 46 and 47  are hereby assigned the priority date of January 28, 2009, the filing date of the priority document 61/147,956. 


Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code in paragraph 3. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 36-39, 41-46 and 48-51 are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 43 depends upon itself. 
Claim 36 recites the limitation “wherein the patient has a decreased likelihood of prostate-specific antigen failure (PSA failure) compared to treatment with a  gonadotrophin releasing hormone (GnRH) agonist. Claim 51 recites “the method of claim 36, wherein the treatment with a GnRH agonist is treatment with monthly intramuscular injections of 7. 5 mg leuprolide”. However, there is no method step reciting the administration of leuprolide in claim 36. It is not clear how one can demonstrate a decrease in prostate-specific antigen failure (PSA failure) compared to the gonadotrophin releasing hormone (GnRH) agonist if the claims does not recite a step for measuring PSA upon administration of the GnRH agonist, especially given that the GnRH agonist or the treatment regimen is not explicitly recited in eh claims. 



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 36-39, 41, 42, 45, 46 and 49-51 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable Van Poppel et al (Eur Urol. Suppl, 2006, 5(2):251, IDS) in view of Boccon-Gibod (BJU International, Suppl 1:2-5, 2007) and Studer et al, Eur Urol, 53, 941-949, , published online 27 December 2007) in further view of Sinha (US 2002/0001588, published 3 January 2002), Gregory et al (US 2010/0221266, published 2 September 2010, effective filing date 9 October 2007) and Rahimy et al (The Prostate 23:79-90, 1993). 
The claims are drawn to a method for treating a patient with prostate cancer, comprising: administering to the patient an initial dose of degarelix of 240 mg given as two injections of 120 mg each, and administering to the patient a maintenance dose of degarelix of 80 mg given as one injection, wherein the maintenance dose is administered approximately every 28 days after the previous dose of degarelix for a duration treatment, wherein the patient has a decreased likelihood of prostate-specific antigen failure (PSA failure) compared to treatment with a gonadotrophin releasing hormone (GnRH) agonist.
The limitations, “wherein the patient has a decreased likelihood of prostate-specific antigen failure (PSA failure) compared to treatment with a gonadotrophin releasing hormone (GnRH) agonist treatment, wherein the patient has a decreased likelihood of prostate-specific antigen failure (PSA failure) compared to treatment with a gonadotrophin releasing hormone (GnRH) agonist do not recite any additional active method steps, but simply states a characterization or conclusion of the results of administering degarelix to prostate cancer patients. Therefore, the “wherein” clauses are not considered to further limit the method defined by the claim and has not been given weight in construing the claims. See Texas Instruments, Inc. v. International Trade Comm., 988 F.2d 1165, 1171, 26 USPQ2d 1018, 1023 (Fed Cir. 1993) (“A ‘whereby’ clause that merely states the result of the limitations in the claim adds nothing to the patentability or substance of the claim.”).  See also Minton v. National Assoc. of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003) (“A whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.”). 
	Van Poppel et al disclose a method of treating prostate cancer in patients, including patients with metastatic cancer, comprising administering 240 mg of degarelix (40 mg/mL) followed by monthly maintenance doses of 80 mg.  (Abstract).  Van Poppel et al disclose that the patients received maintenance doses form 28 days to 728 days.  
Boccon-Gibod disclose that androgen suppression therapy can be indicated in high risk patients. (page 5, 1st column). 
Studer disclose that patients with levels of PSA >50 ng/ml are likely to die of prostate cancer and are good candidates for immediate androgen deprivation therapy. (page 946, 2nd  column, Figs 2,  3).
One of ordinary skill in the art would have been motivated to apply Boccon-Gibod and Studer’s androgen suppression therapy to high risk patients to Van Poppel’s method of treating prostate cancer patients comprising administering androgen suppression therapy of 200 mg of degarelix followed by monthly maintenance doses of 80 or120 or 160 mg degarelix because the disclosures of Van Poppel, Studer and Boccon-Gibod all involve the treatment of patients with prostate cancer with androgen suppression therapy. It would have been prima facie obvious to combine Van Poppel’s method of treating prostate cancer patients, including patients with metastatic prostate cancer, comprising administering androgen suppression therapy of 240 mg of degarelix followed by monthly maintenance doses of 80mg degarelix with Boccon-Gibod’s and Studer’s androgen suppression therapy to high risk patients to have a method of method of treating prostate cancer comprising: administering to the patient an initial dose of degarelix of 240 mg given as two injections of 120 mg each, and administering to the patient a maintenance dose of degarelix of 80 mg given as one injection, wherein the maintenance dose is administered approximately every 28 days after the previous dose of degarelix.
The only difference in the treatment regimen between the present claims and Van Poppel is that in the present claims the initial dose of degarelix is administered at two doses of 120 mg and that the maintenance dose of degarelix of 80 mg is given as one subcutaneous injection at a concentration of 20 mg/mL instead of 40 mg/ml. However,  the initial dose of degarelix of about 240 mg given as two injections of about 120 mg each and maintenance dose of degarelix is given as one subcutaneous injection at a concentration of 20 mg/mL would be a result effective parameter that a person of ordinary skill in the art would routinely optimize. Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ. It would have been customary for an artisan of ordinary skill to determine the optimal amount of each ingredient needed to achieve the desired results. Thus, absent some demonstration of unexpected results from the claimed parameters, the optimization of ingredient amounts would have been obvious at the time of applicant's invention. It is not clear from the Specification whether two doses of 120 mg degarelix resulted in unexpected results compared to one dose of 240 mg degarelix and maintenance dose of degarelix of 80 mg is given as one subcutaneous injection at a concentration of 20 mg/mL, instead of 40 mg/ml.
	Furthermore, the art discloses that it was common to administer a prostate cancer drug in two injections. Sinha disclose the treatment of prostate cancer with two sequential injections of an anti-PSA drug conjugate (paragraph 93). Gregory disclose that RNA interference agents may be administered by a single injection or by two or more injections (paragraph 188). Rahimy disclose treatment of prostate cancer by using 2 injections of an estradiol-chemical delivery system (Abstract; page 84, 1st paragraph).
Furthermore, the Specification disclose that the starting dose was administered as two equivalent s.c. injections of 120 mg each (paragraph 110). The group then received 12 maintenance doses of 80 mg at a concentration of 20 mg/ml (80@20) as single s.c doses of degarelix every 28 days (Id). Thus, the treatment regimen recited in the present claims is broader than what was disclosed in the Specification.


Claims 36-39, 41-46 and 48-51 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable Van Poppel et al (Eur Urol. Suppl, 2006, 5(2):251, IDS, cited previously) in view of Boccon-Gibod (BJU International, Suppl 1:2-5, 2007), Studer et al, Eur Urol, 53, 941-949, , published online 27 December 2007, cited previously),  Sinha (US 2002/0001588, published 3 January 2002, cited previously), Gregory et al (US 2010/0221266, published 2 September 2010, effective filing date 9 October 2007, cited previously) and Rahimy et al (Prostate 23:79-90, 1993) in further view of Demers et al (Cancer 88:2919-2926, IDS) and Lee et al (Int J Radiation Oncology 63:456-462, 2005). 
	Demers discloses the assessment of the therapeutic efficacy of these
antiresorptive medications in cancer patients is achieved in the long term by determining changes in bone mass over many months of therapy with 
bone scans (page 2920, 1st column).
Lee discloses the use of PSA failure as a measure of treatment efficacy (pages 456-457).
One of ordinary skill in the art would have been motivated to apply Demers assessment of therapeutic efficacy using bone scans and Lee’s use of PSA failure as a measure of treatment efficacy to Van Poppel’s method of treating prostate cancer patients comprising administering androgen suppression therapy of 200 mg of degarelix followed by monthly maintenance doses of 80 or120 or 160 mg degarelix because Demers and Lee discloses that bone scans and measurements of PSA failure, respectively,  may be used to monitor the effectiveness of treating metastatic prostate cancer. It would have been prima facie obvious to combine Van Poppel,  Boccon-Gibod and Studer’s method of treating prostate cancer with Demers use of bone scans to assess the efficacy of treatment to have a method of treating prostate cancer comprising: administering to the patient an initial dose of degarelix of 240 mg given as two injections of 120 mg each, and administering to the patient a maintenance dose of degarelix of 80 mg given as one injection, wherein the maintenance dose is administered approximately every 28 days after the previous dose of degarelix, wherein bone scans and PSA failure are used to identify metastatic prostate cancer and assess treatment efficacy.


Claims 46 and 47 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gittelman et al (J Urol. 2008, 180:1986-1992, IDS) in view of Boccon-Gibod (BJU International, Suppl 1:2-5, 2007, cited previously), Studer et al, Eur Urol, 53, 941-949, 2008, cited previously) and Klotz et al (BJU Intl, 102:1531-1538, 2008) in further view of  Sinha (US 2002/0001588, Published 3 January 2002, cited previously), Gregory et al (US 2010/0221266, published 2 September 2010, effective filing date 9 October 2007, cited previously) and Rahimy et al (The Prostate 23:79-90, cited previously).
The claims are drawn to a method for treating a patient with prostate cancer, comprising: administering to the patient an initial dose of degarelix of 240 mg given as two injections of 120 mg each, and administering to the patient a maintenance dose of degarelix of 80 mg given as one injection, wherein the maintenance dose is administered approximately every 28 days after the previous dose of degarelix for a duration treatment, wherein the patient has a decreased likelihood of prostate-specific antigen failure (PSA failure) compared to treatment with a gonadotrophin releasing hormone (GnRH) agonist, wherein the patient has a serum PSA level > 50 ng/ml prior to treatment.
Gittelman et al disclose a method of treating prostate cancer comprising administering androgen suppression therapy of 200 mg of degarelix followed by monthly maintenance doses of 60 or 80mg degarelix that included patients with metastatic prostate cancer (Abstract; Fig 1, Table 1).  Gittelman et al disclose that 89% of all patients had testosterone levels of 0.5 ng/ml or less on day 3.  (page 1988, 2nd column, Fig 4).  Gittelman disclose that the study was a 1 year study.  (Abstract).  Gittelman identifies patients with localized, locally advanced and metastatic prostate cancer. (Table 1). 
	Boccon-Gibod disclose that androgen suppression therapy can be indicated in high risk patients (PSA > 50 ng/ml) (page 5, 1st column). 
Studer disclose that patients with levels of PSA >50 ng/ml are likely to die of prostate cancer and are good candidates for immediate androgen deprivation therapy. (page 946, 2nd  column, Figs 2,  3).
One of ordinary skill in the art would have been motivated to apply Boccon-Gibod’s androgen and Studer’s suppression therapy to high risk patients to Gittelman’s method of treating prostate cancer patients, including patients with metastatic prostate cancer, comprising administering androgen suppression therapy of 200 mg of degarelix followed by monthly maintenance doses of 60 or 80mg degarelix because the disclosures of Gittelman and Boccon-Gibod both involve the treatment of patients with prostate cancer with androgen suppression therapy. In addition, Klotz disclose that degarelix represents an effective therapy for inducing and maintaining androgen deprivation for patients with prostate cancer (page 1531, 3rd column). It would have been prima facie obvious to combine Gittelman’s method of treating prostate cancer patients, including patients with metastatic prostate cancer, comprising administering androgen suppression therapy of 200 mg of degarelix followed by monthly maintenance doses of 60 or 80mg degarelix with Boccon-Gibod’s androgen suppression therapy to high risk patients to have a method for treating a patient with prostate cancer, comprising: administering to the patient an initial dose of degarelix of 240 mg given as two injections of 120 mg each, and administering to the patient a maintenance dose of degarelix of 80 mg given as one injection, wherein the maintenance dose is administered approximately every 28 days after the previous dose of degarelix for a duration treatment, wherein the patient has a serum PSA level > 50 ng/ml prior to treatment.
As discussed previously, the only difference in the treatment regimen between the present claims and Gittelman is that in the present claims the initial dose of degarelix is administered at two doses of 120 mg and that the maintenance dose of degarelix of 80 mg is given as one subcutaneous injection at a concentration of 20 mg/mL instead of 40 mg/ml. However,  the initial dose of degarelix of about 240 mg given as two injections of about 120 mg each and maintenance dose of degarelix is given as one subcutaneous injection at a concentration of 20 mg/mL would be a result effective parameter that a person of ordinary skill in the art would routinely optimize. Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ. It would have been customary for an artisan of ordinary skill to determine the optimal amount of each ingredient needed to achieve the desired results. Thus, absent some demonstration of unexpected results from the claimed parameters, the optimization of ingredient amounts would have been obvious at the time of applicant's invention. It is not clear from the Specification whether two doses of 120 mg degarelix resulted in unexpected results compared to one dose of 240 mg degarelix and maintenance dose of degarelix of 80 mg is given as one subcutaneous injection at a concentration of 20 mg/mL, instead of 40 mg/ml.
Furthermore,  the art discloses that it was common to administer a prostate cancer drug in two injections. Sinha disclose the treatment of prostate cancer with two sequential injections of an anti-PSA drug conjugate (paragraph 93). Gregory disclose that RNA interference agents may be administered by a single injection or by two or more injections (paragraph 188). Rahimy disclose treatment of prostate cancer by using 2 injections of an estradiol-chemical delivery system (Abstract; page 84, 1st paragraph).
In addition, the Specification disclose that the starting dose was administered as two equivalent s.c. injections of 120 mg each (paragraph 110). The group then received 12 maintenance doses of 80 mg at a concentration of 20 mg/ml (80@20) as single s.c doses of degarelix every 28 days (Id). Thus, the treatment regimen recited in the present claims is broader than what was disclosed in the Specification.


Summary
No claims allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Halvorson whose telephone number is (571) 272-6539.  The examiner can normally be reached on Monday through Friday from 9:00 am to 6:00 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Misook Yu, can be reached at (571) 272-0839.  The fax phone number for this Art Unit is (571) 273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/MARK HALVORSON/           Primary Examiner, Art Unit 1642